DETAILED ACTION       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (U.S. Pub. No. 2012/0136654) in view of Naoshi (Chinese Pub. No. CN101339769A).

             Regarding claim 1, with respect to Figures 1-4, Lou teaches an echo and near-end crosstalk cancellation system, comprising: 
             a time-domain processing module configured to receive an unprocessed signal, cancel at least one time-domain component of interference from the unprocessed signal, and generate a time-domain processed signal (fig.1-4; paragraphs 0028-0041, 0045-0047) (Note; Lou teaches that the time-frequency domain joint echo cancellation device 100 includes a time domain echo canceller 110 that receives an input receiver signal and a microphone signal, and performs echo cancellation on the received microphone signal based on the received receiver signal to obtain a time domain echo cancellation signal; a frequency-domain echo canceller 120 cascaded with the time-domain echo canceller 110, and performing echo cancellation again on the time-domain echo cancellation signal based on the received receiver signal X to obtain a frequency-domain echo cancellation signal. It also noted that reference of Lou discloses the effect to eliminate the 

              a frequency-domain processing module configured to receive the time-domain processed signal, cancel at least one frequency-domain component of the interference from the time-domain processed signal, and generate a processed signal (fig.1-4; paragraphs 0028-0041, 0045-0047) (Note; Lou teaches  that the time-frequency domain joint echo cancellation device 100 includes a time domain echo canceller 110 that receives an input receiver signal and a microphone signal, and performs echo cancellation on the received microphone signal based on the received receiver signal to obtain a time domain echo cancellation signal; a frequency-domain echo canceller 120 cascaded with the time-domain echo canceller 110, and performing echo cancellation again on the time-domain echo cancellation signal based on the received receiver signal X to obtain a frequency-domain echo cancellation signal. It also noted that reference of Lou discloses the effect to eliminate the interference effectively by eliminating part of the interference first by time-domain interference cancellation and then by eliminating the remaining part of the interference by frequency-domain interference cancellation. Thus it is clear from the teachings of Lou, this time-domain interference cancellation approach is applied to perform time-domain interference cancellation for echo and near-end crosstalk.). 
 
             However, Lou does not specifically teach receiving an unprocessed signal after an analog-to-digital conversion. Naoshi teaches receiving an unprocessed signal after an analog-to-digital conversion (fig.1-2; Detailed description of the preferred embodiments in pages 4-5) (Note; Naoshi 

            Regarding claim 2, Lou does not specifically teach that one end for receiving the unprocessed signal, and another end for receiving transmitting data, the interference being coupled from the transmitting data. Naoshi teaches one end for receiving the unprocessed signal, and another end for receiving transmitting data, the interference being coupled from the transmitting data (fig.1-2; Detailed description of the preferred embodiments in pages 4-5)  (Note; Naoshi teaches that the echo suppressor 1 also includes an addition mechanism 10, such as an analog mixer, for adding and a plurality of reference sound signals X1 × N to produce a summed reference sound signal X. (t); a first A/D (analog to digital) a conversion mechanism 11 for sampling the generated summed reference sound signal x (t) at an 8,000 Hz frequency, eg, converting the signal to a digital signal. an echo suppression mechanism 14, such as a DSP (Digital Signal Processor)) that performs echo suppression processing according to the summed reference sound signal x (t) to correct the observed sound signal y (t), the observed sound signal y (t) is input to the echo suppression unit 14 through the amplification unit 12 and the second A/D conversion unit 13. Thus it is clear that Naoshi teaches by providing a terminal for receiving a signal prior to processing and 

              Regarding claim 3, Lou teaches a time domain filter controller 112 [i.e., time domain channel estimation unit] configured to receive the unprocessed signal and the transmitting data, and perform a channel estimation algorithm to obtain N initial time-domain channel coefficients (fig.1-2; paragraphs 0028-0041, 0045-0047); and 
               a  time domain filter 111 [i.e., time-domain echo and near-end crosstalk cancellation unit] connected to the time-domain channel estimation unit (fig.1-2; paragraphs 0028-0041, 0045-0047) (Note; Lou discloses a time domain filter controller 112 [i.e., time domain channel estimation unit], a time domain filter 111 [i.e., time domain echo canceling unit] and a frequency domain filter 121 for calculating an update amount of filter parameters of the time domain filter based on the receiver signal and the time domain echo canceling signal, and outputting the update amount to the time domain filter 111 and the frequency domain filter 121; a frequency domain filter 121 that calculates a frequency domain echo signal based on the receiver signal and filter parameters of the frequency domain filter 121. The time-domain filter controller 112 multiplies the reference update amount by the update step length to obtain the update amount. ΔH(L) of the filter parameter H of the time-domain filter 111, the update amount ΔH(L) is output to the time-domain filter 111 and the 

               Regarding claim 4, Lou teaches wherein the time-domain echo and near-end crosstalk cancellation unit is configured to receive the transmitting data and the time-domain channel coefficients, and calculate a plurality of time-domain dominant components of the transmitting data through K channel coefficients from the time-domain channel coefficients (fig.1-2; paragraphs 0028-0041, 0045-0047) (Note; Lou discloses a time domain filter controller 112 [i.e., time domain channel estimation unit], a time domain filter 111 [i.e., time domain echo canceling unit] and a frequency domain filter 121 for calculating an update amount of filter parameters of the time domain filter based on the receiver signal and the time domain echo canceling signal, and outputting the update amount to the time domain filter 111 and the frequency domain filter 121; a 

              Regarding claim 5, Lou teaches wherein K is a positive integer selected from 1 to N, wherein N is a number of points or a number of samples used in a fast Fourier transform for frequency-domain processing (fig.1-2; paragraphs 0028-0041, 0045-0047) (Note; Lou discloses a 

               Regarding claim 6, Lou teaches wherein the time-domain processing module further includes an adder 113 [i.e., first adder] connected to the time-domain echo and near-end crosstalk cancellation unit for subtracting the time-domain dominant components from the unprocessed signal, so as to generate the time-domain processed signal (fig.1-2; Detailed description of the preferred embodiments in pages 4-5) (Note;  Lou teaches an adder 113 [i.e., first adder] for subtracting the time-domain echo signal from the microphone signal received by the time-domain echo canceller 110 to obtain a time-domain echo cancelled signal.).

           Regarding claim 7, Lou teaches wherein the frequency-domain processing module further includes: 
               a time-domain frequency- domain signal converter 125 [i.e., first Fourier transformer] configured to receive the time-domain processed signal, and convert the time-domain processed signal into a frequency-domain unprocessed signal (fig.1a; paragraph 0029);
               a time-domain frequency-domain signal converter 125 [i.e., second Fourier transformer] configured to receive the transmitting data, and convert the transmitting data into a frequency-domain transmitting data (fig.1a; paragraph 0029) (Note; Lou teaches a time-domain frequency-domain signal converter 125 connected to the frequency-domain filter 121 and the frequency-domain filter controller 122 for converting the received time-domain signal constituting the data frame to the frequency domain.);

              a frequency-domain filter 121 [i.e., frequency-domain echo and near-end crosstalk cancellation unit] connected to the frequency domain filter controller 122 [i.e., frequency domain adaptive filter updater] (fig.1a; paragraph 0029) (Note; Lou teaches a frequency domain filter controller 122 [i.e., frequency domain adaptive filter updater], a frequency-domain filter 121 [i.e., frequency-domain echo and near-end crosstalk cancellation unit] for calculating and outputting an update amount of filter parameters of the frequency-domain filter 121 to the frequency-domain filter 121 based on the receiver signal, the frequency-domain echo canceling signal, and the update amount of filter parameters of the time-domain filter 111.).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.               
                                                                                                                                                                                                                                                                                                                                                                                                    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
July 15, 2021